Citation Nr: 1827038	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-39-005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent residuals of fracture, 5th metatarsal, left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to February 1996.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board adds that in Rice v. Shinseki, 22 Vet. App. 447, 2009, the Court of Appeal for Veterans Claims (Court) held that a claim for a total disability rating indicating unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the evidence of record.  Here, neither the Veteran nor the evidence of record have raised the issue of entitlement to a TDIU, therefore it is not considered in this decision.


FINDING OF FACT

The Veteran's service-connected residuals of fracture, 5th metatarsal, left foot having been variously described as painful upon normal working excursion over 30 minutes, gait widening, and painful under pressure; the residuals are "moderately severe" in nature.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for residuals of fracture, 5th metatarsal, left foot have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5283, 5284 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected connected residuals of fracture, 5th metatarsal, left foot, is more severe than that contemplated by the disability rating that is assigned currently.

Increased Rating: Residuals of fracture, 5th metatarsal, left foot

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. § Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, VA will assign the lower rating. Id.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings." See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.; 
see also 38 C.F.R. § 4.59 (2017)(discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2017).  Although the first sentence of 38 C.F.R. § 4.59 (2017) refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  see also Sharp v. Shulkin, No. 16-1385, decided September 6, 2017 (holding in part that if an examination is not taking place during a flare-up, an examiner should ascertain adequate information-such as frequency, duration, characteristics, severity, and functional loss-with regard to flare-ups by alternative means).

Pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40 (2016)).

The final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is service-connected for residuals of fracture, 5th metatarsal, left foot.  At present, the Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, under Diagnostic Code (DC) 5283-5284 (2017).  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  DC 5283 accounts for malunion or nonunion of the tarsal or the metatarsal bones; DC 5284 accounts for "other" foot injuries (not) covered by other DCs.  38 C.F.R. § 4.71a (2017).  The Board observes that the same disability ratings, as discussed immediately below, are assigned under both DC 5283 and DC 5284.  Id. 

Under DCs 5283 and 5284, a 10 percent disability rating is assigned for "moderate" foot injuries.  A 20 percent disability rating is assigned for "moderately severe" foot injuries.  A 30 percent disability rating is assigned for "severe" foot injuries.  And, a 40 percent disability rating is assigned for "actual loss of a foot."  Id.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2017).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased disability rating 38 C.F.R. §§ 4.2, 4.6 (2017).

In July 2013, the Veteran was afforded a VA podiatry consultation.  The examining podiatrist reviewed applicable VA treatment records, considered the Veteran's account of his medical history as well as his subjective impressions of his left foot symptoms, and conducted a consulting examination.  Specifically, he Veteran presented, according this podiatrist, with complaints of arch pain (the left foot being much worse than the right foot); tingling sensations in the lateral aspect of his left foot; and burning sensations in his left foot.  Moreover, the Veteran commented that these symptoms had been present for the past 4 months, adding that the burning and tingling wake him from sleep periodically.

As to objective left foot findings, the podiatrist opined that the arch of the foot was painful under pressure; the plantar heel was mildly symptomatic under pressure; and the lateral 5th metatarsal was painful with pressure to the foot.  X-ray imaging showed an old fracture at the 5th metatarsal base with sclerotic margin that was in the styloid process.  As an overall assessment, the podiatrist provided nonunion 5th metatarsal left; plantar fasciitis; and peroneal fasciitis.  The podiatrist's plan addressed plantar fasciitis, tendonitis, and left foot "fracture fragment."  He recommended a first-line treatment of a custom-made orthotics; a second-line prescription of trail blazer orthotics full length (to control symptoms of fasciitis and tendonitis); and as a third-line, surgical repair of the nonunion.  The Veteran also needed open reduction internal fixation (ORIF), left foot immobilization; and a bone stimulator due to the non-union.  The podiatrist indicated that the Veteran should expect to be out of work for 8 weeks, and was advised not to engage in physical activity for a "minimum" of three months.

In January 2014, the Veteran was afforded a VA foot examination.  The clinician reviewed the claims file, and conducted a physical examination.  The clinician provided diagnostic impressions of residuals, fracture of the 5th metatarsal, left foot and hallux valgus.  She opined that the Veteran had a nonunion of tarsal and metatarsal bones in the left foot.  X-ray imaging revealed abnormal findings, to include osteoarthritis in the left foot.  The same VA clinician provided an addendum opinion shortly thereafter.  Here, she opined that the Veteran endorsed that left foot pain prohibited him from either standing or walking for more than 30 minutes.

In his May 2014 Notice of Disagreement (NOD), the Veteran wrote that he could not afford to miss additional worktime.  He reported that his left foot disability had caused work absenteeism in the past, as noted in the July 2013 VA podiatry consultation above.  He also commented that healthcare providers had "witnessed" the deterioration of his fracture of the 5th metatarsal, left foot over the years.  His subjective impressions of his left foot symptoms included: severe (level 10) pain; numbness in his right quadriceps due to weight compensation (for his left foot); overstrain of his right medical collateral ligament (MCL) in his knee due to weight compensation (for his left foot); tingling in his left foot; and deformities of his left ankle and 5th metatarsal bone.

In his October 2014 substantive appeal, the Veteran reiterated contentions made in his NOD.  He added that "to deal with the pain of [his] left foot symptoms," he had to wear a steel foot case; wore multiple ace wraps; and took many pain medications.  Furthermore, he commented that few-to-no employers accepted light-duty employees and he got by with much effort and tenacity.

The Veteran's representative submitted a statement (in lieu of VA Form 646) in August 2015.  The representative wrote that the Veteran's left foot disability warranted an additional examination due to worsening.  The representative disagreed with many of the July 2014 VA clinician's findings as to the severity of the Veteran's disability, most notably an indication that the Veteran's left foot disability impacted his ability to work.  In pertinent part, the Veteran's representative reiterated these arguments in an October 2015 appellant's brief.

In light of the evidence of record, the Board finds that the Veteran's residuals of fracture, 5th metatarsal, left foot is consistent with a 20 percent disability rating.  In reaching this conclusion, the Board observes that the Veteran's left foot disability has resulted in pain upon normal working excursion over 30 minutes, gait widening; and pain under pressure.  Furthermore, the Board notes that the July 2013 VA podiatrist opined that the Veteran should expect to be out of work for 8 weeks, and was advised not to engage in physical activity for a "minimum" of three months, further indicating that future surgery to repair the left nonunion of the metatarsal might be indicated in the foreseeable future.
To receive a 30 percent disability rating, residuals of fracture, 5th metatarsal, left foot, would need to be "severe."  Here, the Board must evaluate all the evidence to the end that its decision is equitable and just.  See 38 C.F.R. § 4.6 (2017).  The July 2013 VA podiatrist opined that tendonitis, plantar fasciitis, and peroneal fasciitis contributed to the Veteran's left foot symptomatology.  This podiatrist did not opine that service-connected residuals of fracture, 5th metatarsal, left foot, accounted for the Veteran's left foot abnormalities or pain exclusively.  More specifically, he did not indicate that the limitations imposed by the Veteran's left foot disability-to include left foot non-service-connected plantar fasciitis, tendonitis and peroneal fasciitis-were debilitating or resulted in multiple interferences with daily activities.  Moreover, the evidence of record does not show that the Veteran experiences flare-ups of left foot disability pain that result in any additional functional loss.  See De Luca, supra; Sharp, supra.  As such, the Board assigns a 20 percent disability rating for residuals of fracture, 5th metatarsal, left foot as "moderately severe."

The Veteran is competent to report his symptoms and observations of level of dysfunction.  See Layno, 6 Vet. App. 465, 466, 369-70.  Nevertheless, determining the severity of residuals of fracture, 5th metatarsal, left foot must also be weighed with clinical observations.  See Jandreau v. Nicholson, 292 F. 3d 1372, 1377 (Fed. Cir. 2007); Layno, 6 Vet. App. at 469-70.  The Veteran is clearly competent to report that his left foot becomes painful upon normal working excursion over 30 minutes.  Here, the Board finds the Veteran's reports of pain upon excursion over 30 minutes to be internally consistent, facially plausible, and consistent with other medical evidence of record.  See Caluza, supra.

The Board finds that there is doubt as to granting a rating in excess of 10 percent for residuals of fracture, 5th metatarsal, left foot, and such doubt is resolved in favor of the Veteran.



ORDER

Entitlement to a disability rating of 20 percent, but no higher, is granted for service-connected residuals of fracture, 5th metatarsal, left foot, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


